Citation Nr: 0102675	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for dental trauma. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).

During the pendency of his appeal, the veteran raised the 
issue of entitlement to reimbursement for expenses incurred 
while receiving emergency dental treatment in 1998.  The 
matter is referred to the RO for its consideration.


FINDINGS OF FACT

1.  To the extent deemed necessary, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

2.  The veteran received VA fee-basis outpatient dental 
treatment in 1971.

3.  The competent evidence of record does not establish that 
the veteran currently has a compensable dental disability, or 
that he has dental disability from combat or service trauma.

4.  The veteran was not a prisoner of war, did not file an 
application for retroactive benefits within a year of April 
5, 1983, does not have a service-connected disability, and he 
is not participating in a rehabilitation program under 
Chapter 31, nor is he seeking treatment for a dental 
condition which is complicating a medical condition currently 
under treatment while receiving care and services under 
Chapter 17.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
purpose of obtaining VA compensation or treatment for dental 
trauma have not been met.  38 U.S.C.A. § 1712 (West 1991); 
38 C.F.R. §§ 3.381, 4.150, 17.160, 17.161, 17.162 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that during service while receiving 
treatment for carious tooth number 3 the dentist mistakenly 
destroyed the nerve root of the tooth.  Because of that in-
service dental trauma, he is now entitled to service 
connection for dental trauma and/or VA outpatient dental 
treatment.  A claim for service connection for a dental 
disorder also raises a claim for outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).

In this case, the record contains the veteran's service 
medical/dental records, 1971 VA fee-basis dental treatment 
report, and statements.  The Board acknowledges that the 
veteran maintains that he received emergency dental treatment 
in 1998 and that those reports are not of record.  However, 
upon reviewing the evidence of record and the veteran's 
contentions expressed on appeal, the Board finds that no 
additional development is warranted.  The Secretary is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  Also, a remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For service 
connection for dental disorders, applicable regulation 
provides that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
Consideration will be given to each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  Also, when 
applicable, a determination as to whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war must be made.  
38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered, but treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

For dental conditions noted at entry and treated during 
service:  (1) teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service; (2) teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service; (3) teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service; however, new caries that 
developed 180 days or more after such a tooth was filled will 
be service-connected; (4) teeth noted as carious but 
restorable at entry, whether or not  filled, will be service-
connected if extraction was required after 180 days or more 
of active service; (5) teeth noted at entry as non-restorable 
will not be service- connected, regardless of treatment 
during service; and (6) teeth noted as missing at entry will 
not be service connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d).

The following will not be considered service-connected for 
treatment purposes:  calculus; acute periodontal disease; 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e)-(f).

38 C.F.R. § 17.161 generally provides that to be eligible to 
receive treatment in a VA outpatient dental clinic, the 
veteran must satisfy the criteria of at least one of the 
various categories of eligibility (Classes I, II, II(a), 
II(b), II(c), IIR, III, IV, V, or VI) that are discussed at 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Class I 
eligibility pertains to veterans who have a compensable 
service-connected dental condition.  Class II pertains to 
those who have a noncompensable service-connected dental 
condition, subject to various restrictions including one-time 
correction of the dental problem.  Class II(a) entitles the 
veteran to receive treatment in a VA outpatient dental clinic 
for "service trauma" sustained during active duty.  See 
also VAOPCPREC 5-97 (January 22, 1997).

38 C.F.R. § 4.150, Diagnostic Code 9913 (2000) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted.  However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

In this case, the service medical records consist of the 
veteran's January 1968 pre-induction examination report, 
which is silent with regard to dental examination findings 
although under the remarks and additional dental defects and 
diseases section "accept" was noted.  Nevertheless, a 
January 1968 dental report is included within the reports.  
The dental report shows that tooth number 3 was carious in 
1968.  The dental report also shows that in 1969 the 
restoration for tooth #3 was removed and in 1970 the tooth 
was extracted.  The March 1971 separation from service 
examination report also reflects that tooth #3 was extracted.  

The post-service evidence shows that in June 1971 the veteran 
filed an application for outpatient treatment for dental work 
due to decay and a chipped front tooth.  On the application, 
the veteran checked that he had not been a prisoner of war 
and that his dental condition was not the result of combat 
wounds or trauma (injury) to the face or jaw.  The 
application thereafter notes that the veteran was determined 
eligible for treatment.  An undated VA Dental Record report 
reflects that the veteran received dental treatment, i.e., 
fillings, and that tooth number 3 was missing. 

In this case the criteria for entitlement to service 
connection for dental trauma and eligibility for VA 
outpatient dental treatment are not met.  As discussed below, 
the evidence shows that the veteran has no compensable 
service-connected dental disability and that he is not 
eligible for VA outpatient treatment.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

Section 1712(b)(1)(A) of title 38, United States Code, 
provides that outpatient dental services and treatment may be 
furnished to veterans with service-connected, compensable 
dental conditions or disabilities.  See also 38 C.F.R. § 
17.161(a).  Such veterans may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limit for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).  Such eligibility is designated as "Class I" 
eligibility.  Id.  Applicable regulation provides that the 
loss of teeth can be compensably service connected only if 
such loss is, inter alia, due to loss of substance of body of 
maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  

With respect to this matter, the veteran fails to met the 
criteria required for Class I eligibility.  Although service 
medical records show that during service tooth number 3 was 
extracted and the veteran contends that that in-service 
treatment and medical negligence caused his current dental 
problems, there is no evidence of record establishing that 
the veteran has irreplaceable missing teeth, damage to the 
jaw, or any of the conditions listed as compensable dental 
and oral conditions under the rating schedule.  38 C.F.R. § 
4.150.  Further, there is no medical evidence of record 
showing that the veteran has a loss in whole or in part of a 
bone structure in the mouth due to trauma or that he is 
unable to wear a suitable prosthesis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  If fact, during the pendency of his 
appeal, the veteran has consistently maintained that he seeks 
benefits because he needs a new prosthesis.  Additionally, 
there is no competent medical evidence of record 
substantiating his assertion that his current dental problems 
are due to in-service negligence, nor has he asserted that 
such competent medical evidence exists.  Thus, the veteran's 
assertion is of little or no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran has no 
Class I eligibility.

The Board acknowledges that the evidence shows that the 
veteran met the criteria for Class II eligibility.  
38 U.S.C.A. § 1712(b); 38 C.F.R. § 17.161(b)(2)(i); see also 
38 C.F.R. § 17.162 (Eligibility for Class II dental treatment 
without rating action).  However, the evidence also shows 
that the VA has already furnished the veteran with dental 
services and related appliances on a one-time completion 
basis.  Id.  Class II eligible veterans are only entitled to 
any treatment indicated as reasonably necessary for the one-
time correction of the service-connected noncompensable 
condition, unless services rendered on a one-time completion 
basis are found unacceptable within the limitations of good 
professional standards.  Woodson v. Brown, 8 Vet. App. 352, 
355 (1995).  Here, such treatment has already been furnished.  
In 1971 the veteran received dental treatment from the VA on 
a fee basis.  Additionally, there is no evidence of record 
indicating that the services rendered at that time were 
unacceptable.  The record is completely silent in this 
respect as it only indicates that the veteran required 
additional dental treatment in 1998, approximately twenty-
seven years later.  Given the foregoing, the veteran now has 
no Class II eligibility.

The evidence also shows that the veteran fails to meet the 
criteria required for Class II(a) eligibility.  Class II(a) 
eligibility applies to a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma.  38 C.F.R. § 17.161(c).  As 
previously noted, there is no evidence of record suggesting 
that the veteran's loss of teeth or dental problems occurred 
as a result of in-service dental trauma or from combat 
wounds.  The veteran's in-service tooth extraction cannot be 
considered as "service trauma."  The term "service trauma" 
does not include the intended effects of treatment provided 
during active military service.  See VAOPGPREC 5-97.  
Further, as previously noted, there is no competent medical 
evidence of record establishing that the veteran's current 
dental problems are related to any in-service dental 
treatment or claimed negligence.  VAOPGPREC 5-97; Simington 
v. West, 11 Vet. App. 41 (1998); Woodson v. Brown, 8 Vet. 
App. 352.  On the contrary, the evidence shows that the 
veteran's loss of teeth resulted from a carious tooth.  Thus, 
requisite criteria for Class II(a) eligibility are not met, 
i.e., the evidence fails to establish eligibility for VA 
outpatient dental treatment based on in-service (dental) 
trauma.

Additionally, the record does not show that the veteran was a 
prisoner of war, that he filed an application for retroactive 
benefits within a year of April 5, 1983, that he is in 
receipt of 100 percent disability compensation, that he is 
hospitalized or confined to a VA nursing home, or that he 
participates in a VA vocational rehabilitation program.  See 
generally, 38 C.F.R. § 17.161(e)-(j).  Thus, the criteria 
required for eligibility under Class II(c), IIR, III, IV, V, 
or IV are not met.

In this case, the criteria required for entitlement to 
service connection for dental trauma and entitlement to VA 
outpatient dental treatment are not met.  Under these 
circumstances, the veteran's claim is denied due to lack of 
entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for dental trauma is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

